Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest, either alone or in combination, a first die of the first die type comprising: a first plurality of integrated voltage regulators, the first plurality of integrated voltage regulators associated with respective cores of a first plurality of cores; a shared cache coupled to the first plurality of cores; a first plurality of temperature sensors associated with the first plurality of cores to generate first temperature measurement data; and a second die of the second die type coupled to the first die over a bi-directional interconnect, the second die comprising: an input/output (IO) interface; a second temperature sensor integral to the second die to generate second temperature measurement data;
a package-level management controller integrated on one of the plurality of heterogeneous dies to execute thermal management firmware to manage temperatures of the plurality of heterogeneous dies, the package-level management controller to: periodically read temperature values from the plurality of heterogeneous dies in accordance with a specified time period, including temperature values from the first plurality of temperature sensors, the second temperature sensor, and additional temperature values from additional dies of the plurality of heterogeneous dies, and process the temperature values to determine a thermal management result, wherein processing the temperature values includes determining a maximum temperature value; wherein a clock frequency of one or more of the plurality of heterogeneous dies is to be reduced based, at least in part, on the thermal management result, as recited in claim 1, and similarly in claims 19 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/Primary Examiner, Art Unit 2187